Citation Nr: 0509484	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  02-02 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lung disorder 
other than bronchiectasis, to specifically include chronic 
obstructive pulmonary disease (COPD), asserted as due to 
asbestos exposure.

2.  Entitlement to service connection for bronchiectasis, 
asserted as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999 and September 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  In the November 
1999 rating decision, the RO denied the veteran's claim of 
entitlement to service connection for a lung disorder, to 
specifically include COPD, asserted as due to in-service 
asbestos exposure.  In the latter rating action, the RO 
denied his claim of service connection for bronchiectasis, 
also asserted as due to asbestos exposure.  The veteran 
perfected a timely appeal of these determinations to the 
Board.  

In a December 2001 rating decision, the RO found that a 
timely Substantive Appeal had not been filed to the November 
1999 RO decision that denied the veteran's claim of 
entitlement to service connection for a lung disorder, 
including COPD, asserted as due to in-service asbestos 
exposure.  The veteran challenged this determination, and in 
June 2002, the veteran and his spouse, accompanied by his 
representative, testified at a hearing conducted at the local 
VA office before the undersigned Veterans Law Judge (formerly 
known as a Board Member).  

Thereafter, in an August 2002 decision, the Board denied the 
veteran's appeal, determining that a timely Substantive 
Appeal had not been filed to the RO's November 1999 rating 
decision.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in an April 2003 order, granted the parties' joint 
motion for remand, vacating the Board's August 2002 decision 
and remanding this case for compliance with the terms of the 
joint motion.  

When this case was again before the Board in November 2003, 
the Board granted the veteran's appeal to the extent that it 
determined that he had perfected a timely appeal of the RO's 
November 1999 rating decision, and remanded the matter for 
further development, which has been accomplished.  Because 
the RO has confirmed and continued the denial of this claim, 
the case has been returned to the Board for further appellate 
consideration.

Further, the Board notes that in the November 2003 remand, 
the Board pointed out that in a December 2001 letter to his 
United States Senator, which was received at the RO in 
February 2002, the veteran reported having corneal scarring 
that was due to in-service asbestos exposure.  Thereafter, at 
the June 2002 Board hearing, the veteran testified that the 
cornea in his left eye was scarred, and that the condition 
was due to his in-service asbestos exposure; he explained 
that he was reporting this as evidence of his in-service 
exposure to asbestos.  In light of the foregoing, the Board 
referred the issue to the RO to have the veteran clarify 
whether he was asserting a claim of service connection for 
scarring of the left cornea.  In compliance with the Board's 
instruction, in a February 2004 letter, the RO requested that 
the veteran indicate whether he was seeking service 
connection for corneal scarring due to in-service asbestos 
exposure.  In a signed, March 2004 statement, the veteran 
responded that he was not.  Accordingly, this issue is not 
before VA.

The veteran's claim of entitlement to service connection for 
bronchiectasis will be addressed in the remand section of 
this decision.


FINDINGS OF FACT

1.  The veteran worked as an electrician's mate, first class, 
a position whose duties would have required him to work in 
all shipboard spaces, and he was likely exposed to asbestos 
during his period of active duty.

2.  The preponderance of the evidence shows that the 
veteran's lung disorder, other than bronchiectasis, was not 
present in service or until many years thereafter, and that 
it is not related to service or to an incident of service 
origin, to include his in-service exposure to asbestos.


CONCLUSION OF LAW

A lung disorder, other than bronchiectasis, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for a lung disorder, other than 
bronchiectasis, and that the requirements of the VCAA have 
been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide, and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOCs).  
These documents provided notice of the law and regulations, 
as well as the reasons and bases for the determinations made 
regarding his claim.  By way of these communications, the 
veteran was also informed of the cumulative evidence that had 
already been provided to VA, or obtained by VA on his behalf.

In addition, by way of the RO's April 2001, September 2002 
and February 2004 letters, as well as the Board's November 
2003 remand, VA notified the veteran of the information and 
evidence not of record that was necessary to support his 
claim.  In the discussions contained in these communications, 
the veteran was furnished notice of the types of evidence 
that he needed to send to VA, as well as the types of 
evidence VA would assist him in obtaining.  Further, he was 
informed of his responsibility to identify, or to submit 
directly to VA, medical evidence showing treatment for 
respiratory problems since service as well as evidence 
showing that he had a respiratory disability that was related 
to his in-service asbestos exposure.  Moreover, in his 
October 2004 statement, the veteran indicated that he had no 
additional evidence to submit, which shows that the veteran 
affirmatively understood the need to file with VA any 
pertinent evidence that he had in his possession.  Pelegrini.

In light of the foregoing, the Board finds that the notices 
contained in above documents substantially comply with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying the evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 270 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
Therefore, any error with respect to the timing of the VCAA 
notices, as well as any error in not providing a single 
notice to the veteran covering all content requirements, was 
harmless.  See 38 C.F.R. § 20.1102.

With respect to VA's duty to assist, the Board notes that the 
RO associated the service medical records, as well as private 
and VA medical records, dated from 1999 to 2005.  In 
addition, in June 2002, he and his spouse testified at a 
hearing before the undersigned Veterans Law Judge, and August 
2004, the veteran was afforded a formal VA examination to 
determine whether he had a respiratory disability, and if so, 
the etiology of any respiratory disability found to be 
present.  In this regard, the Board notes that the August 
2004 examiner prepared an addendum, dated later that same 
month, that addressed the etiology of the veteran's lung 
disorder.  In light of the foregoing, the Board finds that 
there is no pertinent identified evidence that has not been 
accounted for, and thus the Board will thus proceed with the 
consideration of this case.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration at this time, without 
another remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give his representative another 
opportunity to present additional evidence and/or argument.  
Bernard.  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
additional assistance would aid him in substantiating his 
claim.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran essentially asserts that service connection is 
warranted for a lung disability, to specifically include 
COPD, due to his in-service exposure to asbestos.  In 
addition, he has submitted a statement from a former service 
colleague who attested that the veteran suffered from 
"spasmatic coughing problems" during service.  

Because, as noted in the introduction, the veteran has 
perfected a separate appeal of his claim of service 
connection for bronchiectasis, that respiratory disorder is 
not included in the Board's adjudication of this appeal.

As the Board indicated in the November 2003 remand, during 
his period of active duty in the Coast Guard from December 
1953 to November 1957, the veteran was an EM1, or 
electrician's mate, first class, a position whose duties 
would have required him to work in all shipboard spaces.  In 
addition, service records show that he had foreign and/or sea 
service of three years, two months and a day.  

In the remand, the Board further observed that the ships used 
by the Coast Guard in the 1950s were often those formerly 
used by the Navy, and that in that era, Coast Guard vessels 
generally contained asbestos.  In addition, the Board noted 
that VA recognizes that high exposure to asbestos and a high 
prevalence of disease have been found in insulation and 
shipyard workers.  

The Board has reviewed the lay and medical evidence in 
detail; however, because it is clear that the veteran has 
been diagnosed as having respiratory disability, the Board 
will focus its discussion to the evidence that concerns 
whether a lung disorder, (other than bronchiectasis), is 
related to his service or to an injury or event of service 
origin, to specifically include his acknowledged in-service 
asbestos exposure.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

In a March 2000 clinical record, the veteran's private 
treating physician, Dr. Rebecca A. Eagle, diagnosed the 
veteran as having COPD and bronchiectasis, and noted that a 
CT scan revealed no evidence of "classic asbestosis."  This 
same physician, in a February 2002 report, reiterated her 
impression that the veteran had COPD, but she attributed the 
condition to his history of smoking, rather than to his in-
service asbestos exposure.  Indeed, although she opined that 
the veteran might have bronchiectasis in his left lung due to 
his in-service asbestos exposure, she stated that the veteran 
"does not have any evidence of asbestosis which occurs from 
chronic asbestos exposure."

In addition, in compliance with the Board's November 2003 
remand instructions, in August 2004, the veteran was afforded 
a formal VA respiratory examination to determine whether he 
had a lung disorder that was related to or had its onset 
during service, to specifically included his conceded 
asbestos exposure.  The examiner indicated that he had 
reviewed the veteran's claims folder, and at the outset of 
his report, discussed the history of the veteran's 
respiratory problems since the 1950s.  In doing so, the 
physician reviewed the post-service clinical and diagnostic 
findings.  Following his examination of the veteran and the 
administration of pulmonary function tests, the physician 
diagnosed the veteran as having COPD and a history of 
asbestos exposure.

Thereafter, in an addendum dated later that same month, the 
physician stated that, based on his review of the claims 
folder, the veteran's pulmonary symptomatology, and the 
clinical and diagnostic studies, there was no evidence that 
the veteran had an asbestos-related pulmonary disease.  In 
addition, the examiner opined that the veteran had COPD that 
was unrelated to his asbestos exposure.  In conclusion, he 
reported that despite the veteran's exposure to asbestos 
during service, there was no evidence of an asbestos-related 
lung disease.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and therefore, the appeal must be denied.  In reaching this 
determination, the Board notes that although it does not 
question the sincerity of the veteran's conviction that he 
has a lung disorder (other than bronchiectasis) that is 
related to or had its onset during service, and particularly 
to his conceded in-service asbestos exposure, the Board 
points out that, as a lay person, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see Duenas v. Principi, 
18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, since that is beyond the 
competence of a lay person, and the etiology of his lung 
condition is not capable of lay observation, and in light of 
the assessment offered by the Dr. Eagle, his private treating 
physician, which is consistent with the impression offered by 
the August 2004 VA examiner, there is no basis upon which to 
grant the veteran's claim.


ORDER

Service connection for a lung disorder, other than 
bronchiectasis, to specifically include COPD, is denied.




REMAND

On his January 2005 VA Form 9 (Appeal to the Board), which 
perfected his appeal of his claim of service connection for 
bronchiectasis, the veteran requested that he be afforded the 
opportunity to testify at a hearing before a Member of the 
Board (now known as a Veterans Law Judge) at the local VA 
office.  Although the RO has acknowledged this request, to 
date, he has not been scheduled for such a hearing.  
Accordingly, this case must be remanded.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The veteran should be scheduled for a 
hearing before a traveling Veterans Law 
Judge following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.707 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


